DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Effective Filing Dates
	The present application is a continuation application of three parent applications and a 371 of a PCT application. The PCT application being the earliest of these was filed on May 7, 2010. All of these support all of the limitations of the present application (and based on the assumed meanings of the 112 rejections set forth below). This application is also claiming priority to two provisional applications, the earliest one being 61/176,885 filed on May 9, 2009. Both provisional applications each support the limitations of claims 47, 49-54, 56-60, 62-66 (and based on the assumed meanings of the 112 rejections set forth below). None of these provisional applications support the limitations of 48, 55, 61. 
	Therefore, for purposes of examination, claims 47, 49-54, 56-60, 62-66 are entitled to an effective filing date of May 9, 2009. 
	For purposes of examination, claims 48, 55, 61 are only entitled to an effective filing date of May 7, 2010.  
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 61 is objected to because of the following informality: in line 2, “comprises measure” should be corrected to “comprises measuring” to be grammatically correct.   Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 47 and 60 (and their respective dependent claims) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claimed “displaying a vision test based on said computed user viewing distance” is not supported by the parent applications and therefore presents prohibited new matter. The present application is a continuation application (not a continuation in part application) of three parent applications. The claimed “displaying a vision test based on said computed user viewing distance” i.e. that the specific test to be performed is being selected based on the determined viewing distance is not supported by the parent applications. The parent applications support that the manner of displaying a selected vision test can be modified based on the computed user’s viewing distance, but do not support the selecting of the vision test i.e. “displaying a vision test based on said computed user viewing distance”. As such, the claims present prohibited new matter. For purposes of examination, the assumed meaning is “displaying a vision test and displaying an adjusted aspect of the vision test based on said computed viewing distance”. 
Claims 52, 59, and 65 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claimed “computing vision test results based on said computed user viewing distance” is not supported by the parent applications and therefore presents prohibited new matter. The present application is a continuation application (not a continuation in part application) of three parent applications. The parent applications do not support the test results 
being based on the viewing distance. For purposes of examination and due to what is supported by the parent applications, the assumed meaning is  “computing vision test results at said computed user viewing distance”. 
Claim 54 (and its respective dependent claims) is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claimed “determine the vision test to present based on said computed user viewing distance” is not supported by the parent applications and therefore presents prohibited new matter. The present application is a continuation application (not a continuation in part application) of three parent applications. The parent applications support that the manner of displaying a selected vision test can be modified based on the computed user’s viewing distance, but do not support the determination of the test to present i.e. the selecting of the vision test based on said computed user viewing distance”. As such, the claim present prohibited new matter. For purposes of examination, the assumed meaning is “determining a vision test to present and determining a modification of an aspect of the displaying of the vision test based on said computed viewing distance”. 
Claims 47, 54, and 60 (and their respective dependent claims) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for 
failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claims 47, 54, 60, the claimed “determining dimensions of the user’s face” is vague and indefinite. This language implies that one is determining the dimensions of the entire face i.e. the length and width of the entire face. From what is disclosed in the specification, apparently dimensions of facial features are being determined (such as those set forth in claims 48, 55, and 61). It is therefore not clear as to what the intended meaning is rendering the claim vague and indefinite. For purposes of examination, the assumed meaning is “determining facial feature dimensions of the user’s face”. 
Claims 49, 56, and 62 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Specifically, based on the assumed meanings of the 112 rejections set forth above, claims 49, 56 and 62 are not further limiting.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 47-50, 52-57, 59-63, 65-66 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nowosielski publication number 2005/0124375 in view of Jolson patent number 5,094,521.
	With respect to claim 47, Nowosielski discloses the limitations therein including the following: a method to self-test vision of a user (abstract, paragraph 0004); with a hand-held vision tester (fig 11, abstract, paragraphs 0025, 0048, 0110-0111); computing a user’s viewing distance from the user’s face to the screen for testing (paragraphs 0110-0111); displaying a vision test to a user (fig 1, abstract, paragraphs 0110-0120); displaying an adjusted aspect of the vision test based on said computed viewing distance (paragraph 0110, disclosing that the size of the images are adjusted based on the determined distance from the user’s face to the screen for testing); receiving user input responses to the vision test (claim 74, paragraphs 0110-0120); outputting results of the vision test from the user input responses (paragraphs 0116-0117, 0120).
	With respect to claim 47, Nowosielski discloses as is set forth above including the computing of the user viewing distance (paragraphs 0110-0111) but discloses this either being performed by a manual measurement or through the use of a distance sensor (paragraphs 0110-0111). Nowosielski therefore does not specifically disclose the claimed determining facial feature dimensions of the user’s face based on received images and computing the user viewing distance based on the determined dimensions. Jolson teaches that when performing vision testing that requires a specific viewing distance for testing, that specifically different facial images can be compared to determine if facial feature dimensions have changed for the purpose of determining if there is proper eye alignment for the testing (column 2, lines 34-55, claim 1). Furthermore, by comparing facial features from different images to determine proper eye alignment, it would be obvious to one of ordinary skill in the art, at the time of the claimed invention, for such proper alignment to include vertical eye alignment to the testing screen, horizontal eye alignment to the testing screen and distance alignment i.e. computing that the viewing distance is at the required distance from the testing screen, for the purpose of providing accurate eye testing. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the claimed invention to determine facial feature dimensions of the user’s face based on received images and compute the user viewing distance based on the determined dimensions since Nowosielski discloses the computing of the user viewing distance for proper eye alignment for testing and Jolson teaches that when performing vision testing that requires a specific viewing distance for testing, that specifically different facial images can be compared to determine if facial feature dimensions have changed for the purpose of determining if there is proper eye alignment for the testing and since by comparing facial features from different images to determine proper eye alignment, it would be obvious to one of ordinary skill in the art, at the time of the claimed invention, for such proper alignment to include vertical eye alignment to the testing screen, horizontal eye alignment to the testing screen and distance alignment i.e. computing that the viewing distance is at the required distance from the testing screen, for the purpose of providing accurate eye testing.
	With respect to claim 48, Nowosielski and Jolson disclose and teach as is set forth above and Jolson further teaches of the testing determining a distance between pupils of the eye (abstract). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the claimed invention to use the interpupillary distance as the determined dimension for determining viewing distance since Jolson teaches of comparing facial features for determining proper alignment, teaches of the method determining interpupillary distance, and therefore the use of such pupillary distance in the comparison of the images would be obvious to one of ordinary skill in the art for the purpose of providing proper eye alignment at the required testing distance.  
	With respect to claim 49, Nowosielski and Jolson disclose and teach as is set forth above and Nowosielski further discloses a test image with an aspect adjusted based on the computed user viewing distance (paragraphs 0110-0111 i.e. the size of the images adjusted based on computed user viewing distance). 
	With respect to claim 50, Nowosielski and Jolson disclose and teach as is set forth above and Nowosielski further discloses the aspect being the size of the test images (paragraphs 0110-0111 i.e. the size of the images adjusted based on computed user viewing distance).
	With respect to claim 52, Nowosielski and Jolson disclose and teach as is set forth above and Nowosielski further discloses computing vision testing results at the computed viewing distance (paragraphs 0110-0120). 
	With respect to claim 53, Nowosielski and Jolson disclose and teach as is set forth above and Nowosielski further discloses storing the user viewing distance in the hand-held vision tester (paragraphs 0110-0120).
	With respect to claim 54, Nowosielski and Jolson disclose and teach as is set forth above (see rejection of claim 47 above) and Nowosielski discloses the use of a handheld vision tester (fig 1, paragraphs 0110-0120) and Jolson teaches of receiving the image data of the user’s face through the use of a camera (abstract). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the images of the facial features being taken by the use of a camera since Jolson teaches of this as the means for obtaining facial images for the purpose of providing proper eye alignment at the required testing distance. 
	With respect to claim 55, Nowosielski and Jolson disclose and teach of the limitations therein (see rejection of claim 48 above). 
	With respect to claim 56, Nowosielski and Jolson disclose and teach of the limitations therein (see rejection of claim 49 above). 
	With respect to claim 57, Nowosielski and Jolson disclose and teach of the limitations therein (see rejection of claim 50 above). 
	With respect to claim 59, Nowosielski and Jolson disclose and teach of the limitations therein (see rejection of claim 52 above). 
	With respect to claim 60, Nowosielski and Jolson disclose and teach of the limitations therein (see rejection of claim 47 above) with Nowosielski further disclosing the method and system being performed by a computer-readable storage medium having software to perform the method and system (abstract).
	With respect to claim 61, Nowosielski and Jolson disclose and teach of the limitations therein (see rejection of claim 48 above). 
	With respect to claim 62, Nowosielski and Jolson disclose and teach of the limitations therein (see rejection of claim 49 above). 
	With respect to claim 63, Nowosielski and Jolson disclose and teach of the limitations therein (see rejection of claim 50 above). 
	With respect to claim 65, Nowosielski and Jolson disclose and teach of the limitations therein (see rejection of claim 52 above). 
	With respect to claim 66, Nowosielski and Jolson disclose and teach of the limitations therein (see rejection of claim 53 above).
Double Patenting
Claims 47-50, 52-57, 59-63, 65-66 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-92 of Bartlett U.S. Patent No. 10,765,312 (herein ‘312). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons. 
‘312 claims the limitations therein including the following: the limitations of claim 47 (‘312, claim 11); the limitations of claim 48 (‘312, claim 12); the limitations of claim 49 (‘312, claim 11); the limitations of claim 50 (‘312, claim 11); the limitations of claim 52 (‘312, claim 11); the limitations of claim 53 (‘312, claim 11); the limitations of claim 54 (‘312, claim 38); the limitations of claim 55 (‘312, claim 39); the limitations of claim 56 (‘312, claim 38); the limitations of claim 57 (‘312, claim 38); the limitations of claim 59 (‘312, claim 38); the limitations of claim 60 (‘312, claim 59); the limitations of claim 61 (‘312, claim 60); the limitations of claim 62 (‘312, claim 59); the limitations of claim 63 (‘312, claim 59); the limitations of claim 65 (‘312, claim 59); the limitations of claim 66 (‘312, claim 59). With respect to claims 50, 57, and 63, ‘312 claims an aspect being adjusted to compensate for the computed viewing distance. The examiner takes Judicial Notice that it is well known in the art of vision testing that use hand-held devices to scale the size of the images shown for the purpose of providing the subject with the proper sized image based on distance for testing. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the claimed invention to have the aspect being adjusted as the size of the image since it is well known in the art of vision testing that use hand-held devices to scale the size of the images shown for the purpose of providing the subject with the proper sized image based on distance for testing.  
Claims 47-50, 52-57, 59-63, 65-66 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-47 of Bartlett U.S. Patent No. 9,743,828 (herein ‘828). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons. 
‘828 claims the limitations therein including the following: the limitations of claim 47 (‘828, claim 11); the limitations of claim 48 (‘828, claim 12); the limitations of claim 49 (‘828, claim 11); the limitations of claim 50 (‘828, claim 11); the limitations of claim 52 (‘828, claim 11); the limitations of claim 53 (‘828, claim 11); the limitations of claim 54 (‘828, claim 39); the limitations of claim 55 (‘828, claim 40); the limitations of claim 56 (‘828, claim 39); the limitations of claim 57 (‘828, claim 39); the limitations of claim 59 (‘828, claim 39); the limitations of claim 60 (‘828, claims 11 or 39); the limitations of claim 61 (‘828, claims 12 or 40);  the limitations of claim 62 (‘828, claims 11 or 39); the limitations of claim 63 (‘828, claims 11 or 39); the limitations of claim 65 (‘828, claims 11 or 39); the limitations of claim 66 (‘828, claims 11 or 39). With respect to claims 50, 57, 63, ‘828 claims an aspect being adjusted to compensate for the computed viewing distance. The examiner takes Judicial Notice that it is well known in the art of vision testing that use hand-held devices to scale the size of the images shown for the purpose of providing the subject with the proper sized image based on distance for testing. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the claimed invention to have the aspect being adjusted as the size of the image since it is well known in the art of vision testing that use hand-held devices to scale the size of the images shown for the purpose of providing the subject with the proper sized image based on distance for testing. With respect to claims 60-63, 65-66, ‘828 claims the limitations therein and the examiner takes Judicial Notice that it is well known in the art of vision testing using hand-held devices such as portable phones, for such testing to be performed by one or more computer-readable non-transitory storage media such as an app on a phone for the purpose of providing the desired test to the user. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the claimed invention to have the vision testing being performed on a computer-readable non-transitory storage media such as an app on a phone since such imaging testing is well known for the purpose of providing the desired test to the user.  
Claims 47-50, 52-57, 59-63, 65-66 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-43 of Bartlett U.S. Patent No. 9,155,461 (herein ‘461). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons. 
‘461 claims the limitations therein including the following: the limitations of claim 47 (‘461, claim 7); the limitations of claim 48 (‘461, claim 8); the limitations of claim 49 (‘461, claim 7); the limitations of claim 50 (‘461, claim 7); the limitations of claim 52 (‘461, claim 7); the limitations of claim 53 (‘461, claim 7); the limitations of claim 54 (‘461, claim 32); the limitations of claim 55 (‘461, claim 33); the limitations of claim 56 (‘461, claim 32); the limitations of claim 57 (‘461, claim 32); the limitations of claim 59 (‘461, claim 32); the limitations of claim 60 (‘461, claims 7 or 32); the limitations of claim 61 (‘461, claims 8 or 33);  the limitations of claim 62 (‘461, claims 7 or 32); the limitations of claim 63 (‘461, claims 7 or 32); the limitations of claim 65 (‘461, claims 7 or 32); the limitations of claim 66 (‘461, claims 7 or 32). With respect to claims 50, 57, 63, ‘461 claims an aspect being adjusted to compensate for the computed viewing distance. The examiner takes Judicial Notice that it is well known in the art of vision testing that use hand-held devices to scale the size of the images shown for the purpose of providing the subject with the proper sized image based on distance for testing. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the claimed invention to have the aspect being adjusted as the size of the image since it is well known in the art of vision testing that use hand-held devices to scale the size of the images shown for the purpose of providing the subject with the proper sized image based on distance for testing. With respect to claims 60-63, 65-66, ‘461 claims the limitations therein and the examiner takes Judicial Notice that it is well known in the art of vision testing using hand-held devices such as portable phones, for such testing to be performed by one or more computer-readable non-transitory storage media such as an app on a phone for the purpose of providing the desired test to the user. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the claimed invention to have the vision testing being performed on a computer-readable non-transitory storage media such as an app on a phone since such imaging testing is well known for the purpose of providing the desired test to the user.  
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103. Specifically, with respect to claims 51, 58, 64, none of the prior art either alone or in combination disclose or teach of the claimed method, handheld vision tester and computer-readable non-transitory storage media specifically including, as the distinguishing features in combination with the other limitations, determining dimensions of facial features of a user’s face based on received image data, computing a user viewing distance based on the determined dimensions, displaying a vision test and displaying an adjusted aspect of the vision test based on said computed viewing distance, receiving user input responses to the vision test, computing results of the vision test from the user input responses, and further wherein the adjusted aspect comprises a sharpness of the test image. 
Prior Art Citations
	Kushelvesky patent number 5,668,743 and Waltuck patent number 5,121,981 are being cited herein as additional references that could have been used as the primary reference (instead of Nowosielski), however, such rejections would have been repetitive. 
	Tate Jr patent number 4,105,302 is being cited herein as an additional reference that could have been used as the teaching reference (instead of Jolson), however, such rejections would have been repetitive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337. The examiner can normally be reached Mon-Fri 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        July 13, 2022